IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE             FILED
                           MAY SESSION, 1997          December 10, 1997

                                                    Cecil W. Crowson
KEITH SCARBROUGH,             )                   Appellate Court Clerk
                                   C.C.A. NO. 01C01-9607-CC-00322
                              )
      Appe llant,             )
                              )
                              )    CHEATHAM COUNTY
VS.                           )
                              )    HON. ROBERT E. BURCH. JUDGE
STATE OF TENNESSEE,           )
                              )
      Appellee.               )    (Post Conviction - Sentencing)



FOR THE APPELLANT:                 FOR THE APPELLEE:

Keith Scarbrough Pro Se            John Knox Walkup
R.M.S .I.                          Attorney General and Reporter
7475Cockrill Bend-Industrial Rd.
Nashville, TN 37209-1010           Peter M. Coughlan
                                   Assistant Attorney General
                                   450 James Robertson Parkway
                                   Nashville, TN 37243

                                   Dan Alsobrooks
                                   District Attorney General

                                   James W. Kirby
                                   Assistant District Attorney
                                   105 Sycamore Street
                                   Ashland City, TN 37015



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                    OPINION
      In this appe al of the summary dismissal of his post-conviction petition

Appe llant, Keith Scarbro ugh, a sks this Cour t to revie w the va lidity of his

conviction entered upon his pleas of guilty onFeburary 27, 1986. Appellant pled

guilty to armed robbery, grand larceny, an d seco nd deg ree burg lary. As part of

the plea a greem ent App ellant rece ived sen tences totaling11 years.



      Although acknowledging his po st-convictio n petition was time-barred under

the three yea r statute of limitations in effe ct whe n his co nviction beca me fin al,

Appellant argues that the ena ctment on May 10, 1995, of the new one year

statute of limitations for post-conviction petitions creates a new one year period

in which he may file for post-conviction relief. Our State Supreme Court has only

recen tly resolved this issue adversely to A ppellant’s position. Carter v. S tate,

Monroe Co., No. 03-S-01-9612-CR-00117 (Tenn. S. Ct. September 8, 1997, at

Knoxville). Thus the petition for post-conviction relief was properly dismissed.



      According ly, the judgm ent of the trial court is affirm ed in all resp ects

pursuant to Rule 20, Rules of the Court of Criminal Appeals.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE




                                          -2-
CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                              -3-